Exhibit 99.1 Exhibit99.1 Unaudited Condensed Consolidated Financial Statements as of June 30, 2017 and March31, 2017 and for the Three Months Ended June 30, 2017 and 2016 MIMECAST LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) (unaudited) As of June 30, As of March 31, Assets Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Prepaid expenses and other current assets Total current assets Long-term investments — Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and shareholders' equity Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Current portion of capital lease obligations Current portion of long-term debt Total current liabilities Deferred revenue, net of current portion Long-term capital lease obligations Construction financing lease obligation — Other non-current liabilities Total liabilities Commitments and contingencies (Note 15) Shareholders' equity Ordinary shares, $0.012 par value, 300,000,000 shares authorized; 56,797,767 and 55,901,996 shares issued and outstanding at June 30, 2017 and March 31, 2017, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. MIMECAST LIMITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three months ended June 30, Revenue $ $ Cost of revenue Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Other income (expense) Interest income 67 Interest expense ) ) Foreign exchange (expense) income ) Total other income (expense), net ) (Loss) income before income taxes ) Provision for income taxes Net (loss) income $ ) $ Net (loss) income per ordinary share Basic $ ) $ Diluted $ ) $ Weighted-average number of ordinary shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. MIMECAST LIMITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (unaudited) Three months ended June 30, Net (loss) income $ ) $ Other comprehensive income (loss): Net unrealized losses on investments, net of tax ) — Change in foreign currency translation adjustment ) Reclassification of cumulative translation adjustment to net loss upon liquidation of subsidiaries, net of tax — Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. MIMECAST LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three months ended June 30, Operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Provision for doubtful accounts 30 20 Loss on disposal of fixed assets — 2 Other non-cash items 84 25 Excess tax benefits related to exercise of share options — ) Unrealized currency loss (gain) on foreign denominated transactions ) Changes in assets and liabilities: Accounts receivable Prepaid expenses and other current assets Other assets (6 ) — Accounts payable Deferred revenue Accrued expenses and other liabilities ) Net cash provided by operating activities Investing activities Purchases of investments ) — Maturities of investments — Purchases of property, equipment and capitalized software ) ) Net cash used in investing activities ) ) Financing activities Proceeds from exercises of share options Excess tax benefits related to exercise of share options — Payments on debt ) ) Net cash provided by financing activities Effect of foreign exchange rates on cash ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid during the period for interest $ 21 $ 77 Cash paid during the period for income taxes $ $ 81 Supplemental disclosure of non-cash investing and financing activities Unpaid purchases of property and equipment $ $ Property and equipment acquired under capital lease $ $ — Unpaid purchases of capitalized software licenses $ $ — Construction financing lease obligation $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. MIMECAST LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except share and per share data, unless otherwise noted) (unaudited) 1. Description of Business and Basis of Presentation Mimecast Limited (Mimecast Jersey) is a public limited company organized under the laws of the Bailiwick of Jersey on July28, 2015. On November4, 2015, Mimecast Jersey changed its corporate structure whereby it became the holding company of Mimecast Limited (Mimecast UK), a private limited company incorporated in 2003 under the laws of England and Wales, and its wholly-owned subsidiaries by way of a share-for-share exchange in which the shareholders of Mimecast UK exchanged their shares in Mimecast UK for an identical number of shares of the same class in Mimecast Jersey. Upon the exchange, the historical consolidated financial statements of Mimecast UK became the historical consolidated financial statements of Mimecast Jersey.
